Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 23, 2015

                                     No. 04-15-00093-CR

                                  EX PARTE Greg SAUL,

                 From the 218th Judicial District Court, Wilson County, Texas
                              Trial Court No. 15-01-002-HCW
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Luz Elena D. Chapa, Justice
              Jason Pulliam, Justice

        The court has considered appellant Greg Saul’s motion for stay of mandate and has
determined that said motion is DENIED. Appellant may present the motion and appendix to the
clerk of the Court of Criminal Appeals for consideration and determination. See TEX. R. APP. P.
31.4(c).


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court